Name: Commission Regulation (EEC) No 1498/82 of 11 June 1982 introducing private storage aid for Pecorino Romano cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 82 Official Journal of the European Communities No L 161 /9 COMMISSION REGULATION (EEC) No 1498/82 of 11 June 1982 introducing private storage aid for Pecorino Romano cheese HAS ADOPTED THIS REGULATION : Article 1 Aid shall be granted until 31 December 1982 in respect of the private storage of Pecorino Romano cheese manufactured in the Community and satisfying the requirements of Articles 2 and 3 . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 9 (3) and 28 thereof, Whereas Council Regulation (EEC) No 508/71 of 8 March 1971 laying down general rules on private storage aid for long-keeping cheeses (3) permits the granting of private storage aid for sheep's-milk cheeses requiring a least six months for maturing where a serious market imbalance could be eliminated or reduced by seasonal storage ; Whereas the market in Pecorino Romano cheese is at present disturbed by the existence of stocks which are difficult to sell and which are causing a lowering of prices ; whereas seasonal storage should therefore be introduced to improve the situation and allow pro ­ ducers time to find outlets for their cheese ; Whereas the detailed rules for the application of such measure should essentially be the same as those laid down for a similar measure during the previous milk year by Commission Regulation (EEC) No 1807/81 (4) ; Whereas experience of the different private storage arrangements for agricultural products indicates that it should be specified to what extent Council Regulation (EEC, Euratom) No 1182/71 (*) is applicable for deter ­ mination of the periods, dates and time limits mentioned in these arrangements and that the dates of the beginning and end of storage under contract should be precisely defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 1 . The intervention agency shall conclude storage contracts only when the following conditions are met : (a) the quantity of cheese to which the contract relates is not less than two tonnes ; (b) the cheese was manufactured at least 90 days before the date specified in the contract as being the date of commencement of storage, and after 31 October 1981 ; (c) the cheese has undergone tests which show that it meets the condition laid down in (b) and that it is of first quality ; (d) the storer undertakes :  to keep the cheese during the entire period of storage in premises where the maximum temperature is + 16 ° C,  not to alter the composition of the quantity covered by the contract during the term of the contract without authorization from the inter ­ vention agency,  to keep stock accounts and to inform the inter ­ vention agency each week of the quantity of cheese put into and withdrawn from storage during the previous week. 2. Storage contracts : (a) shall be concluded after the cheese in question has been put into storage ; (b) shall be concluded in writing showing the date on which storage begins ; this may not be earlier than the day following that on which the operation of putting the cheese covered by the contract into storage was completed. Article 3 (') OJ No L 148, 28 . 6 . 1968 , p . 13 . O OJ No L 140, 20 . 5 . 1982, p . 1 . O OJ No L 58 , 11 . 3 . 1971 , p . 1 . (4) OJ No L 181 , 2. 7 . 1981 , p . 22 . O OJ No L 124, 8 . 6 . 1971 , p . 1 . 1 . Aid shall be granted only for cheese put into storage during the period 15 June to 30 September 1982. No L 161 / 10 12 . 6 . 82Official Journal of the European Communities Regulation (EEC, Euratom) No 1182/71 . However, Article 3 (4) of that Regulation shall not apply for determination of the duration of storage under contract . 2. No aid shall be granted in respect of storage under contract for less than 60 days. 3 . The maximum aid payable shall be an amount corresponding to 120 days storage under contract terminating before 1 January 1983 . The date on which removal of the cheese covered by the contract from storage begins shall not be included in the storage period covered by the contract. Article 6 The intervention agency shall take the necessary measures to ensure that checks are kept on the quanti ­ ties covered by storage contracts . It shall in particular make provision for the marking of the cheeses covered by the contract.Article 4 Article 7 1 . The amount of aid shall be 2-28 ECU per tonne per day. 2. The amount of aid in ECU in relation to a storage contract shall be that applying on the first day of storage under contract. It shall be converted into national currency at the rate applicable on the last day of storage under contract. 3 . Aid shall be paid not later than 90 days from the last day of storage under contract. Member States shall communicate to the Commission on or before the Tuesday of each week : (a) the quantity of cheese for which storage contracts have been concluded during the previous week ; (b) any quantities in respect of which the authoriza ­ tion referred to in the second indent of Article 2 (d) has been given . Article 8 Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. The periods, dates and time limits mentioned in this Regulation shall be determined in accordance with This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 11 June 1982. For the Commission Poul DALSAGER Member of the Commission